                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


MICHELE MCLEOD-                               2:18-CV-11671-TGB
WISIENSKI,

                 Plaintiff,
                                            ORDER DENYING
                                        DEFENDANTS’ MOTION TO
      vs.                                DISMISS AND GRANTING
                                         PLAINTIFF’S MOTION TO
WAYNE COUNTY SHERIFFS                         SUBSTITUTE
DEPUTY JANE DOE #, WAYNE
COUNTY SHERIFFS DEPUTY
JANE DOE #2, WAYNE COUNTY
SHERIFFS DEPUTY JANE DOE
#3, RENELLA THOMAS,
LASONYA THOMAS, CLAFTON
THOMAS, ADRIENE WATSON,
WAYNE, COUNTY OF,

                 Defendants.



     Plaintiff has sued individuals in the Wayne County Sheriff’s Office,

employees of Wayne County Jail, and Wayne County itself to recover for

injuries she sustained when she fell from the top bunk in her cell in

Wayne County Jail on July 20, 2015. Complaint, ECF No. 1. Plaintiff filed

her initial Complaint on May 25, 2018. On July 20, 2018, she filed a

second Complaint without identifying the first case as a potential
                                   1
companion. No. 18-12291, ECF No. 1. Defendant filed a Motion to

Consolidate and Dismiss the cases, which the Court granted in part by

consolidating the cases on January 15, 2019. ECF No. 11. That order

designated this case number, 18-11671, as the lead case and directed

Plaintiff to amend her complaint and serve any defendants who had not

yet been served. Plaintiff filed her amended complaint on January 17,

2019. ECF No. 13.

      Defendants then filed a second Motion to Dismiss. ECF No. 15.

Prior to hearing the Motion to Dismiss, the Court called a status

conference with the parties to discuss the relationship between Plaintiff’s

prior bankruptcy court action and this case. Based on that conference,

Plaintiff filed a Motion to Substitute the Bankruptcy Trustee as Plaintiff.

ECF No. 24. Based on the reasoning below, the Court now GRANTS

Plaintiff’s Motion to Substitute and DENIES as moot Defendant’s

Motion to Dismiss.

 I.   Facts

      In July 2016, Plaintiff filed for Chapter 7 bankruptcy. In re McLeod-

Wisienski, No. 16-49703 (Bankr. E.D. Mich. Dec. 8, 2016). Defendant

alleges—and Plaintiff admits—that, in her bankruptcy schedules, she


                                     2
did not disclose her potential legal claim that arose on July 20, 2015,

when she suffered the injuries underlying this case. The relevant

schedule asks whether the individual filing for bankruptcy has any

“[c]laims against third parties, whether or not [she has] filed a lawsuit or

made a demand for payment.” Plaintiff answered “no” to this question.

ECF No. 15-2 PageID.435.

      On February 27, 2019, the bankruptcy court granted Plaintiff’s

request to reopen the bankruptcy proceeding to report the undisclosed

asset of her legal claim against Wayne County. No. 16-49703, ECF No.

32. The appointed trustee then filed a Report of Undisclosed Assets, ECF

No. 36, and notified all creditors of the assets, ECF No. 38. The

bankruptcy court issued an order authorizing the trustee, Michael

Stevenson, to employ special counsel to pursue the Plaintiff’s claim, ECF

No. 44. The trustee designated counsel in this case, Romano Law, to serve

as the special counsel. Id.

II.   Analysis

        a. McLeod-Wisienski has standing despite not being the real
           party in interest

      Defendant first contends that Article III of the Constitution

prevents the Court from considering Plaintiff’s motion to substitute the
                                     3
trustee as plaintiff. This argument improperly conflates standing

doctrine with real party in interest doctrine. While “[s]tanding involves a

determination whether the plaintiff can show an injury in fact traceable

to the conduct of the defendant,” “the real party in interest principle is a

means to identify the person who possesses the right sought to be

enforced.” Firestone v. Galbreath, 976 F.2d 279 (6th Cir. 1992) (internal

quotation marks omitted).

     In this case, Ms. McLeod-Wisienski suffered an injury in fact—

falling from a bunk in jail. She alleges that this injury is traceable to

Defendant’s conduct. She therefore has standing to bring this action. But

the question for purposes of Plaintiff’s motion to substitute is whether

Ms. McLeod-Wisienski is the real party in interest with the capacity to

bring the claim. All parties agree that she is not—hence this motion to

substitute the trustee of her bankruptcy estate as Plaintiff in the matter.

Because Ms. McLeod-Wisienski has standing on her own, the Court is

not precluded from considering the motion to substitute.

        b. Fed. R. Civ. P. 17 permits substitution of the bankruptcy
           trustee

     Pursuant to Fed. R. Civ. P. 17(a)(3), “the court may not dismiss an

action for failure to prosecute in the name of the real party in interest
                                     4
until, after an objection, a reasonable time has been allowed for the real

party in interest to ratify, join, or be substituted into the action.” Courts

use the Advisory Note to Rule 17 to determine whether motions to

substitute real parties in interest should be granted. E.g. Zurich Ins. Co.

v. Logitrans, Inc., 297 F.3d 528, 532 (6th Cir. 2002). The Advisory Note

speaks to the Rule’s intent. Rule 17 “is intended to prevent forfeiture

when determination of the proper party to sue is difficult or when an

understandable mistake has been made.” Id. (quoting Fed. R. Civ. P. 17

advisory committee’s notes). Defendant’s opposition to substitution

arises from two points, set forth below.

      First, Defendant argues that Plaintiff excessively delayed seeking

substitution. Defendant argued in its first Motion to Dismiss, filed on

September 27, 2018, that the trustee of Plaintiff’s estate was the proper

party in interest.1 Plaintiff did not seek to substitute the trustee until

June 3, 2019—nine months later—though she began the process of

adding the legal claim to her estate to authorize the trustee to pursue it

in February 2019. Courts in this district conduct a fact-specific inquiry to



1 The Rule begins the “reasonable time” clock when a defendant objects to the
plaintiff’s status as the real party in interest. See Fieldturf USA, Inc. v. Astroturf
L.L.C., No. 10-cv-12492, 2015 WL 13047566, at *3 (E.D. Mich. Jul. 16, 2015).
                                          5
determine    whether    putative   substituted   plaintiffs   are   seeking

substitution within a “reasonable time” after the defendant’s objection

under Fed. R. Civ. P. 17. E.g. Hilgraeve Corp. v. Symantec Corp., 212

F.R.D. 345, 349 (E.D. Mich. 2003). This analysis includes whether the

defendant will suffer prejudice from permitting substitution. Id.; see also

White House Servs. v. Allstate Ins. Co., No. 17-CV-12672, 2018 WL

6527693, at *5 (E.D. Mich. Dec. 12, 2018).

     In this case, although there was some delay between Plaintiff’s

awareness of the defect in her pleading and her motion to substitute the

trustee in her place, that delay was reasonable. Reopening the

bankruptcy proceeding and adding this legal claim to Ms. McLeod-

Wisienski’s estate took some time. Ms. McLeod-Wisienski has now

completed this process. Defendant will not suffer significant prejudice

given that this case is still in an early stage of litigation. In addition,

substituting the trustee as plaintiff does not change the substance of the

claim. Defendant therefore has adequate notice of the violations alleged.

     Second, Defendant argues that Plaintiff’s mistake in bringing this

action in her own name, instead of through the trustee, was not

understandable. Defendant suggests that Ms. McLeod-Wisienski sought


                                    6
to circumvent payment to her creditors by bringing this claim in her own

name. But beyond the fact that Ms. McLeod-Wisienski brought this

action in her own name, there is no evidence to support Defendant’s

assertion of malfeasance. And while some courts have treated failure to

bring suit in the name of a bankruptcy trustee as an unreasonable

mistake, others have found it to be understandable, particularly when

permitting substitution would be in the interest of justice. Compare

Rodriguez v. Mustang Mfg. Co., No. 07-CV-13828, 2008 WL 2605471, at

*4 (E.D. Mich. Jun. 27, 2008) (finding an unreasonable mistake in part

because “[t]he law of the Sixth Circuit clearly demonstrates that [the]

bankruptcy trustee ha[s] the exclusive right to bring the [ ] claim.”), with

Barefield v. Hanover Ins. Co., 521 B.R. 805, 810–11 (E.D. Mich. 2014)

(stating that “substitution is an acceptable remedy that courts should

consider before dismissing” cases in which a bankruptcy trustee is the

real party in interest).

     In this case, the Court finds that justice requires approval of

Plaintiff’s motion to grant substitution of the bankruptcy trustee.

Denying the motion would result in dismissal of this action with

prejudice because the statute of limitations on Ms. McLeod-Wisienski’s


                                     7
claim has already run. Courts routinely grant motions to substitute a

bankruptcy trustee “where a statute of limitations would bar the trustee

from later bringing the claim if dismissed.” Barefield, 521 B.R. at 810–11

(E.D. Mich. 2014) (collecting cases); Sledge v. DaimlerChrysler Corp., No.

06-14961, 2007 WL 9752808, at *3 (E.D. Mich. May 24, 2007)

(“Dismissing Plaintiff’s lawsuit without granting the Trustee an

opportunity to intervene as the real party in interest—particularly where

the statute of limitations most likely will prevent the Trustee from later

pursuing such recovery—will ‘land another blow’ upon Plaintiff’s

creditors.”).

      “[T]he Federal Rules of Civil Procedure ‘evidence a clear preference

to resolve disputes on their merits.’” Kanuszewski v. Mich. Dep’t of Health

and Human Servs., --- F.3d ----, 2019 WL 2417390, at *3 n.4 (6th Cir. Jun.

10, 2019) (quoting Hawkins v. Wash. Metro. Area Transit Auth., 311 F.

Supp. 3d 94, 101 (D.D.C. 2018) (internal quotation marks omitted)). The

Court thus prefers in this matter a resolution which allows the parties to

reach the merits. With this preference in mind, justice requires granting

Plaintiff’s Motion to Substitute.




                                    8
     The Court will deny Ms. McLeod-Wisienski’s request to remain a

party to this case because she is undisputedly not the real party in

interest. It would be improper for her to remain named in this lawsuit.

The Court also denies Defendant’s request to limit recovery to the

amount Ms. McLeod-Wisienski owes to her creditors. It would be

premature for the Court to cap damages at this stage. If Defendant

wishes to assert the defense of judicial estoppel against Ms. McLeod-

Wisienski to limit her personal recovery after any damage award, that

motion would be properly brought in the bankruptcy court. Chapple v.

Fahnestock & Co., 1:03-cv-04989, 2007 WL 9709712, at *3 (E.D.N.Y. Jan.

8, 2007) (“Therefore, assuming a recovery by the Trustee against

defendants in excess of liabilities and expenses in bankruptcy, any

motion on judicial estoppel grounds or otherwise to bar plaintiff from

sharing in the recovery is properly made before the Bankruptcy Court,

which has the responsibility to administer the liquidated asset.”).




                                    9
         c. Defendant’s Motion to Dismiss is moot.

       Defendant’s Motion to Dismiss raises two issues: (1) Ms. McLeod-

Wisienski is not the real party in interest2 because the legal claim is part

of her bankruptcy estate; and (2) Plaintiff is judicially estopped from

bringing this claim because the bankruptcy court accepted her assertion

that she did not have any prospective legal claims. Substituting the

trustee as plaintiff in this action renders the first argument moot.

       The second argument is also moot. Plaintiff reopened the

bankruptcy proceeding and added this legal claim as an asset to her

estate. In addition, she is no longer a party to this lawsuit—her

representations to the bankruptcy court do not bind the trustee.

III.   Conclusion

       For the foregoing reasons, Plaintiff’s Motion to Substitute is

GRANTED. Defendant’s pending Motion to Dismiss is DENIED AS

MOOT. Plaintiff is ORDERED to file an amended complaint naming the




2Defendants frame this argument in terms of standing, but, as set forth above, the
applicable legal doctrine is real party in interest.
                                       10
trustee as Plaintiff within seven days of the date of this order.



     SO ORDERED.



     DATED July 26, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    11
